Citation Nr: 0609510	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for residuals of pneumonia. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
January 1942 to November 1945, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.

The Board remanded the veteran's appeal in July 2005 in order 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126).  After the Appeals Management Center (AMC) 
complied with the Board's July 2005 directives and issued a 
December 2005 Supplemental Statement of the Case that 
continued to deny service connection for residuals of 
pneumonia, the case was returned to the Board for further 
review.   

This case has been advanced on the Board's docket due to the 
advanced age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed pneumonia while in service; 
however, the medical evidence of record does not indicate 
that the veteran has a current lung disorder that is causally 
or etiologically related to his pneumonia in service.




CONCLUSION OF LAW

Residuals of pneumonia were not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided initial notice of the VCAA in July 2003.  However, 
as explained in the Board's July 2005 remand, this notice was 
defective; and in accordance with the Board's remand 
instructions, the veteran was provided additional VCAA notice 
in July 2005.  In situations such as these, when a claimant 
is provided belated VCAA notice after the issuance of the 
rating decision on appeal, the Court has held that the 
claimant has a right to a VCAA content-complying notice and 
proper subsequent VA process. See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  While the VCAA notice did not 
precede the initial rating decision in this case, the Board 
notes that the veteran received a content compliant notice 
and that his claim was readjudicated after the content 
complying notice was given. See the December 2005 
Supplemental Statement of the Case.  The veteran has also had 
ample opportunity to respond, and thus is not prejudiced by 
any notice timing defect.  

Specifically, the July 2005 VCAA letter from the AMC 
essentially informed the veteran about (1) the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) the information and evidence the VA would seek 
to provide; (3) the information and evidence the veteran was 
expected to provide; and (4) requested the veteran provide 
any information or evidence in the veteran's possession that 
pertained to his claim.  In response, the veteran appears to 
have submitted a statement in September 2005 in which he 
reiterated his previous contentions.  Thereafter, the AMC 
readjudicated the veteran's claim after reviewing all 
evidence of record in the December 2005 Supplemental 
Statement of the Case (SSOC).  The veteran's representative 
then submitted a statement on the veteran's behalf in January 
2006 and a Written Brief Presentation to the Board in March 
2006 in which he neither contended nor argued that any defect 
or deficiency in the VCAA notice had resulted in any 
prejudice in the adjudication of this appeal. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   

In addition to the foregoing, the Board observes that the 
veteran previously received the December 2003 rating 
decision, the August 2004 Statement of the Case (SOC), the 
November 2004 SSOC, and the July 2005 Board decision 
remanding the veteran's appeal.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied. 

As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of entitlement to service connection, but the Board 
acknowledges that he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal. See Dingess, 
supra.  Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate rating and effective date to be assigned are 
rendered moot.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that the veteran's service medical records 
are not contained in the claims file and have been presumed 
destroyed.  The RO requested the veteran's service medical 
records from the National Personnel Records Center in April 
2003.  After the records could not be located, the file 
folder was rebuilt.  Available records contained in the 
claims file include an August 1947 VA letter summarizing the 
veteran's case file, which noted that the veteran was treated 
in service for primary pneumonia and influenza and that his 
service discharge examination was normal except for an 
appendectomy scar.  

When service medical records are presumed destroyed, the VA 
is obligated to search for alternative forms of medical 
records.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
Court has held that in cases where the veteran's service 
medical records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, pgs. 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While the attempts 
to obtain the veteran's service medical records were 
ultimately unsuccessful in this case, the claims folder has 
been rebuilt and contains the same service medical 
information that would have been ascertained from the service 
medical records themselves.  As such, the Board finds that 
the VA has done everything reasonably possible to assist the 
veteran in reconstructing those records.  

In addition, the Board observes that the veteran's private 
medical records have been associated with the claims file and 
the veteran has been afforded a VA examination in order to 
answer the medical question presented in this case.  The 
veteran has not made the RO, AMC or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  Based upon this 
evidence, the Board finds the RO has fulfilled its heightened 
duty in attempting to develop the veteran's claim.  As such, 
the Board determines that the case is ready for appellate 
review.

B.  New and Material Evidence

The veteran contends that he is entitled to service 
connection for residuals of pneumonia that occurred while in 
service in 1942.  As set forth above, the veteran's original 
claims file has been lost and the current file is a rebuilt 
folder.  Available records include an August 1947 VA letter 
summarizing the veteran's case file, which indicated that the 
veteran filed a compensation claim for pneumonia in October 
1946 that was denied in a February 1947 rating decision.  

In April 2003, the veteran submitted a second request for 
compensation for residuals of pneumonia.  As a general rule, 
a claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
In a rating decision dated in December 2003, the RO denied 
the veteran's claim for service connection for residuals of 
pneumonia on the basis that no new and material evidence 
existed sufficient to reopen the veteran's claim.  After 
receiving family and friend lay statements that attested to 
the veteran's experience of having pneumonia in service, the 
RO accepted the statements as new and material evidence, 
reopened the claim, and adjudicated the claim on a de novo 
basis in an August 2004 SOC.  The Board agrees with the RO's 
determination, reopens the claim and will perform a de novo 
adjudication based on all the evidence of record.  See 
38 C.F.R. § 3.156(c); see also Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).   

C.  Law and Analysis 

In this case, the veteran asserts that he developed pneumonia 
while stationed in the United States in 1942. See April 2003 
request for compensation.  Specifically, he reports that he 
was hospitalized with primary pneumonia for two weeks with a 
high fever. See July 2003 statement.  He contends that he 
presently experiences trouble breathing and lung problems, 
conditions that he relates to his diagnosis of pneumonia in 
service.  See November 2004 statement with VA Form 9.  The 
veteran also reports being 100 percent disabled because of 
his diagnoses. See July 2003 and March 2004 statements.  
While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that the more 
persuasive and credible evidence does not support the 
assertion that the veteran's current problems with shortness 
of breath are related to his military service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In regards to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the veteran has current diagnoses of dyspnea on exertion and 
shortness of breath related to poor lung volumes. See August 
2003 VA examination report; February 2004 private medical 
record.  X-rays taken in May 2002 indicated that the veteran 
had fibrotic infiltrates present in the left lower lung and 
that there was a suggestion of minimal superimposed acute 
infiltrates.  The radiologist's impression at that time was 
that the veteran had minimal acute pneumonia superimposed 
upon fibrotic changes in the left lower lung.  A January 2004 
pulmonary function test revealed moderately severe 
obstruction, and it was noted that chronic obstructive 
pulmonary disease (COPD) may be present.

The Board observes that dyspnea (i.e., shortness of breath) 
is not an independent disorder, but rather a symptom of some 
other disorder or disability.  The Court has held that there 
can be no valid claim without proof of a present disability. 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  It is not entirely clear from the record 
whether the veteran's claimed shortness of breath has been 
attributed by medical professionals to a specific diagnosed 
entity.  However, to the extent that the January 2004 report 
shows moderately severe obstruction as well as possible COPD, 
the Board will consider the remaining elements that are 
required to establish service connection. 

In regards to the second element necessary for a grant of 
service connection (an inservice occurrence or injury), the 
Board observes that available records reflect that the 
veteran had pneumonia in service albeit apparently acute and 
transitory as shown by later medical evidence of record.  The 
Board notes that the loss of the veteran's service medical 
records has not prejudiced the veteran in regards to his 
claim since the August 1947 letter contained in the claims 
file provides a summary of the information contained in the 
veteran's case file, including the veteran's service medical 
records, at that time.  This letter indicates that the 
veteran's clinical records revealed he was treated in service 
for primary pneumonia; and that his discharge examination was 
normal except for an appendectomy scar.  The August 1947 
letter corroborates the fact that the veteran had pneumonia 
in service although the Board notes that it does not 
ultimately support the veteran's claim since the letter also 
indicates that the veteran did not experience breathing 
problems or other residuals of pneumonia at the time of his 
separation from service.   

Although there appears to be evidence sufficient to satisfy 
the first two elements for service connection, a medical 
opinion establishing a nexus between the current disability 
and the inservice event is still necessary for service 
connection to be granted in this case.  However, this third 
element required to establish service connection has not been 
met since there is no such medical nexus in this case.  
Neither the veteran's private medical records nor his VA 
examination report provide such evidence.  Specifically, the 
veteran's private medical records dated from October 1999 to 
February 2004 do not establish such a nexus since they 
indicate that the veteran was initially seen for numerous 
complaints that did not include shortness of breath. See 
October 1999 private medical record (veteran remaining fairly 
active . . . no angina, shortness of breath or edema); 
February 2000 private medical record (no symptoms of 
dyspnea); October 2001 private medical record (denied 
shortness of breath).  Chest x-rays taken between February 
2001 and May 2002 indicated that the veteran underwent 
changes in infiltrates during that time.  Specifically, 
February 2001 x-rays indicated that the veteran had a small 
band of scaring on the right lung base laterally that was 
unchanged from February 1989; and that no active infiltrate 
or congestion was noted.  However, chest x-rays taken in May 
2002 indicated that the veteran had fibrotic infiltrates 
present in the left lower lung with a suggestion of minimal 
superimposed acute infiltrates within the left base since 
February 2001.  It was during this time that the veteran 
reported complaints of shortness of breath. See May 2002 
private medical (veteran was diagnosed with a urinary tract 
infection after being seen for an illness that included 
symptomatology of shortness of breath with exertion).  Based 
upon this evidence, it appears that the veteran's breathing 
difficulties developed many years after service.  

This conclusion is also supported by the veteran's August 
2003 VA examination, during which the veteran told the 
examiner that he began to notice some shortness of breath 
with exertion four to five years prior to the examination; 
and that his doctor had not told him the cause of his 
shortness of breath.  The veteran recalled becoming ill in 
service and being quite febrile.  He reported being 
hospitalized for about two weeks and treated for pneumonia in 
service; after which he returned to his normal duties in the 
medical corps. and did very well.  He reported a post-service 
history of coronary artery disease, including bypass surgery 
performed ten years earlier, and also recalled having a large 
amount of fluid removed from his left lung.  After performing 
a physical examination and pulmonary function tests, the 
examiner diagnosed the veteran with (1) pneumonia while in 
service, (2) a possible lung nodule and (3) dyspnea on 
exertion.  In regards to the veteran's dyspnea, the examiner 
opined that it was extremely unlikely that the veteran's 
shortness of breath was related to his remote history of 
having had pneumonia sixty years ago.  

Thus, the claims file contains only one medical opinion that 
discusses the relationship between the veteran's shortness of 
breath and the pneumonia he experienced in service; and that 
opinion indicates that a relationship between the two does 
not exist.  While the veteran subsequently underwent an 
echocardiographic and pulmonary function tests in February 
2004, his private medical provider suggested only that the 
veteran's shortness of breath was related to lung volumes and 
that he did not know if this was related to the veteran's 
military service.  See February 2004 private medical record 
from Dr. J.  Therefore, Dr. J.'s statement does not 
constitute evidence of a medical nexus opinion in favor of 
the veteran's claim. 

In addition, the Board observes that neither lay statements 
submitted on the veteran's behalf nor the veteran's own 
statements provide medical support for his claim.  In this 
regard, the veteran's sister submitted a statement in which 
she reported that the veteran was treated stateside for 
pneumonia in service. See May 2004 statement from J.N.  Since 
the issue of whether the veteran experienced pneumonia in 
service has already been resolved, the statement from J.N. is 
of little, if any, probative value to this medical  nexus 
analysis.  The veteran's brother submitted a statement in 
which he indicated that the veteran had pneumonia in service; 
and that his pneumonia currently causes the veteran to 
experience shortness of breath. See June 2004 statement from 
D.N.  Since the evidence of record does not show that the 
veteran's brother has the requisite training to offer an 
opinion that requires medical expertise, such as the etiology 
of the veteran's disorder, his statement as to the cause of 
the veteran's breathlessness is assigned little probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A former co-worker of the veteran's indicated that he 
observed the veteran's respiratory problems and assisted the 
veteran at times when he was in need. See May 2004 statement 
from K.B.  In addition, two long time friends of the veteran 
asserted that they had been aware of the veteran's lung 
problems and shortness of breath; and that the veteran told 
them these problems were caused by his pneumonia in service. 
See May 2004 statements from D.J. and R.M.  While the 
veteran's friends can report symptomatology they observed, 
and D.J. and R.M. are competent to report what the veteran 
told them, none of their statements constitute competent 
medical evidence in support of the veteran's claim since 
neither they nor the veteran have been shown to have the 
medical expertise to diagnose the veteran's lung problems or 
relate those problems to the pneumonia the veteran had in 
service. Espiritu, supra.  

Thus, the record on appeal does not contain competent medical 
evidence of a nexus opinion in favor of the veteran's claim.  
However, the veteran's representative has argued that this 
lack of medical nexus evidence is not fatal to the veteran's 
claim because the veteran "had significant pulmonary 
problems while on active duty and that these problems 
apparently continued after active duty." See March 2006 
Written Brief Presentation.  Contrary to the representative's 
argument, the Board does not find that the veteran had a 
continuity of symptomatology after his discharge from 
service.  While the record reflects that the veteran filed 
for service connection in 1946 for pneumonia and later filed 
a supplemental claim in May 1947 for bronchitis, the first 
post-1947 medical record indicating that the veteran 
experienced shortness of breath is dated in May 2002, 55 
years later.  In addition, during his August 2003 VA 
examination, the veteran reported that he began to notice 
some shortness of breath between 1998 and 1999, four to five 
years prior to his examination.  Based upon this evidence, 
the Board does not find a continuity of symptomatology 
existed after service such that a medical nexus opinion is 
unnecessary in this case.  

Therefore, the Board concludes after reviewing all of the 
evidence of record that the preponderance of the evidence is 
against the veteran's claim.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  Therefore, 
service connection for residuals of pneumonia must be denied.  
See Gilbert, supra at 55.


ORDER

Service connection for residuals of pneumonia is denied.   



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


